DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This action supersedes the last action.

Specification
The disclosure is objected to because of the following informalities: the aspect related to the limitation "product of vectors associated with first and second filters being equal to zero" in claim (s) 6, 16 languages lacked proper correspond in the specification to allow the examiner to ascertained the scope and breath of claim language.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 7-8, 11-12, 15, 17-18, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benattar (US 11, 330,388 B2) and Pedersen et al. (US 11, 330,366 B2).

Claim 1, the prior art as in Benattar disclose of a method implemented by a processing device communicatively coupled to a microphone array comprising a number M of microphones, where M is greater than one (fig.3 (301/303/306); col.14 line 9-10), the method comprising: receiving, from the microphone array, an audio input signal comprising a source audio signal and a noise signal (fig.3 (301); col.14 line 25-35); filtering, by the processing device executing a first beamformer filter associated with the microphone array, the audio input signal to generate a first audio output signal designated for a first aural receiver, the first audio output signal comprising a first audio signal component corresponding to the source audio signal (fig.3 (303/306); col.6 line 30-42; col.14 line 20-26 & col.14 line 50-55/filtering is apply to generate audio for a first aural receiver); filtering, by the processing device executing a second beamformer filter associated with the microphone array, the audio input signal to generate a second audio output signal designated for a second aural receiver, the second audio output comprising a second audio signal component corresponding to the source audio (fig.3 (303/306); col.6 line 30-42; col.14 line 20-26 & col.14 line 50-55/the filtering is implemented for the other aural receiver); and providing the first audio output signal to the first aural receiver and the second audio output signal to the second aural receiver (fig.3 (307); col.6 line 30-43; col.14 line 49-53).  

	However, Bennattar lacked of such filters to generate output signal corresponding to the source audio and noise components; wherein the filtering performed through the second beamformer filter is substantially orthogonal to the filtering performed through the first beamformer filter, resulting in that the first noise component is substantially uncorrelated with the second noise components.  However, it shall be noted that Pedersen et al. disclose of various filters including such filtering performed through the second beamformer filter is substantially orthogonal to the filtering performed through the first beamformer filter, resulting in that the first noise component is substantially uncorrelated with the second noise components (fig.6; col.20 line 30-45). Thus, one of the ordinary skills in the art could have modified the filters as mentioned by adding such filtering performed through the second beamformer filter is substantially orthogonal to the filtering performed through the first beamformer filter, resulting in that the first noise component is substantially uncorrelated with the second noise components so as to attenuate/remove noise associated therewith. 

2. The method of claim 1, wherein the first and second audio signal components are substantially in phase with each other (Be-col.6 line 30-40) and wherein the first and second noise components have a random phase relationship with each other (Ped-fig.3 (307); col.6 line 30-43; col.14 line 49-53).  


5. The method of claim 1, wherein the first audio signal component is substantially correlated with the second audio signal component (Be-col.6 line 30-40/the same/correlated signal is related to the first and second component for ears).  

7. The method of claim 1, wherein providing the first audio output signal to the first aural receiver and the second audio output signal to the second aural receiver comprises simultaneously providing the first audio output signal to the first aural receiver and the second audio output signal to the second aural receiver (Be-col.6 line 35-45; col.14 line 40-55).  

8. The method of claim 1, wherein the first aural receiver is configured to the provide the first audio output to the left ear of a user and the second aural receiver is configured to provide the second audio output to the right ear of the user (Be-col.6 line 35-45; col.14 line 40-55).  


Claim 11, the prior art disclose of a microphone array system, comprising: a data store; and a processing device, communicatively coupled to the data store and to a number M of microphones of a microphone array, where M is greater than one (fig.3 (301/303/306); col.14 line 9-10), to: receive, from the microphone array, an audio input signal comprising a source audio signal and a noise signal (fig.3 (301); col.14 line 25-35); filter, by executing a first beamformer filter associated with the microphone array, the audio input signal to generate a first audio output signal designated for a first aural receiver, the first audio output comprising a first audio signal component corresponding to the source audio signal (fig.3 (303/306); col.6 line 30-42; col.14 line 20-26 & col.14 line 50-55/filtering is apply to generate audio for a first aural receiver);  and a first noise component corresponding to the noise signal; filter, by executing a second beamformer filter associated with the microphone array, the audio input signal to generate a second audio output designated for a second aural receiver, the second audio output signal comprising a second audio signal component corresponding to the source audio (fig.3 (303/306); col.6 line 30-42; col.14 line 20-26 & col.14 line 50-55/the filtering is implemented for the other aural receiver);  and a second noise component corresponding to the noise signal, wherein the filtering performed through the second beamformer filter is substantially orthogonal to the filtering performed through the first beamformer filter, resulting in that the first noise component is substantially uncorrelated with the second noise components; and provide the first audio output signal to the first aural receiver and the second audio output signal to the second aural receiver (fig.3 (307); col.6 line 30-43; col.14 line 49-53).  


  	However, Bennattar lacked of such filters to generate output signal corresponding to the source audio and noise components; wherein the filtering performed through the second beamformer filter is substantially orthogonal to the filtering performed through the first beamformer filter, resulting in that the first noise component is substantially uncorrelated with the second noise components.  However, it shall be noted that Pedersen et al. disclose of various filters including such filtering performed through the second beamformer filter is substantially orthogonal to the filtering performed through the first beamformer filter, resulting in that the first noise component is substantially uncorrelated with the second noise components (fig.6; col.20 line 30-45). Thus, one of the ordinary skills in the art could have modified the filters as mentioned by adding such filtering performed through the second beamformer filter is substantially orthogonal to the filtering performed through the first beamformer filter, resulting in that the first noise component is substantially uncorrelated with the second noise components so as to attenuate/remove noise associated therewith. 

12. The microphone array system of claim 11, wherein the first and second audio signal components are substantially in phase with each other (Be-col.6 line 30-40) and wherein the first and second noise components have a random phase relationship with each other (Ped-fig.3 (307); col.6 line 30-43; col.14 line 49-53).    


15. The microphone array system of claim 11, wherein the first audio signal component is substantially correlated with the second audio signal component (Be-col.6 line 30-40/the same/correlated signal is related to the first and second component for ears).  
 
17. The microphone array system of claim 11, wherein to provide the first audio output signal to the first aural receiver and the second audio output signal to the second aural receiver, the processing device is to simultaneously provide the first audio output signal to the first aural receiver and the second audio output signal to the second aural receiver(Be-col.6 line 35-45; col.14 line 40-55).  

  
18. The microphone array system of claim 11, wherein the first aural receiver is configured to the provide the first audio output to the left ear of a user and the second aural receiver is configured to provide the second audio output to the right ear of the user (Be-col.6 line 35-45; col.14 line 40-55).    

21. A non-transitory machine-readable storage medium storing instructions which, when executed, cause a processing device to: receive, from a microphone array of M microphones, an audio input signal comprising a source audio signal and a noise signal, where M is greater than one (fig.3 (301/303/306); col.14 line 9-10); filter, by executing a first beamformer filter associated with the microphone array, the audio input signal to generate a first audio output signal designated for a first aural receiver, the first audio output comprising a first audio signal component corresponding to the source audio signal (fig.3 (301); col.14 line 25-35;  (fig.3 (303/306); col.6 line 30-42; col.14 line 20-26 & col.14 line 50-55/filtering is apply to generate audio for a first aural receiver);  filter, by executing a second beamformer filter associated with the microphone array, the audio input signal to generate a second audio output signal designated for a second aural receiver, the second audio output signal comprising a second audio signal component corresponding to the source audio (fig.3 (303/306); col.6 line 30-42; col.14 line 20-26 & col.14 line 50-55/filtering is apply to generate audio for a first aural receiver);  and provide the first audio output to the first aural receiver and the second audio output to the second aural receiver (fig.3 (307); col.6 line 30-43; col.14 line 49-53).  


	However, Benattar lacked of such filtering to generate output including noise component, wherein the filtering performed through the second beamformer filter is substantially orthogonal to the filtering performed through the first beamformer filter, resulting in that the first noise component is substantially uncorrelated with the second noise components.  
.  However, it shall be noted that Pedersen et al. disclose of various filters including such filtering performed through the second beamformer filter is substantially orthogonal to the filtering performed through the first beamformer filter, resulting in that the first noise component is substantially uncorrelated with the second noise components (fig.6; col.20 line 30-45). Thus, one of the ordinary skills in the art could have modified the filters as mentioned by adding such filtering performed through the second beamformer filter is substantially orthogonal to the filtering performed through the first beamformer filter, resulting in that the first noise component is substantially uncorrelated with the second noise components so as to attenuate/remove noise associated therewith. 

 
22. The non-transitory machine-readable storage medium of claim 21, wherein the first and second audio signal components are substantially in phase with each other (Be-col.6 line 30-40) and wherein the first and second noise components have a random phase relationship with each other (Ped-fig.3 (307); col.6 line 30-43; col.14 line 49-53).      

Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benattar (US 11, 330,388 B2) and Pedersen et al. (US 11, 330,366 B2) and Li et al. (US 11,276,397 B2).

Claim 9, the method of claim 1, but Benattar never specify as further comprising applying beamforming to the source audio signal to create a beampattern that is substantially frequency-invariant.  But such concept applying beamforming to the source audio signal to create a beampattern that is substantially frequency-invariant is noted by Li et al. (col.6 line 45-55). Thus, one of the ordinary skills in the art could have modified the art by adding such noted applying beamforming to the source audio signal to create a beampattern that is substantially frequency-invariant so as to maintain constant directivity over a broad frequency band. 

The machine as in claim(s) 19 which in substance disclose the similar feature as in claim(s) 9 has been analyzed and rejected accordingly. 



Claim(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benattar (US 11, 330,388 B2) and Pedersen et al. (US 11, 330,366 B2) and Kleffner et al. (US 9,093,079 B2).


Claim 10, the method of claim 1, but Benattar lacked of such specific as wherein the filtering performed through at least one of the first beamformer filter or the second beamformer filter maximizes a directivity factor associated with the microphone array under a distortionless constraint.  

	But Kleffner et al. disclose of such issue related to filtering performed through at least one of the first beamformer filter or the second beamformer filter maximizes a directivity factor associated with the microphone array under a distortionless constraint (col.16 line 30-42). Thus, one of the ordinary skills in the art could have modified the art by adding such noted filtering performed through at least one of the first beamformer filter or the second beamformer filter maximizes a directivity factor associated with the microphone array under a distortionless constraint so as to ensure that desired signals are not being suppressed. 

The machine as in claim(s) 20 which in substance disclose the similar feature as in claim(s) 10 has been analyzed and rejected accordingly. 



Claim(s) 3-4, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benattar (US 11, 330,388 B2) and Pedersen et al. (US 11, 330,366 B2) and Grosche et al. (US 2016/0044432 A1).

Claim 3, the method of claim 1, but the art never specify as wherein an interaural coherence value between the first and second noise components has a value substantially equal to zero.  

	But Grosche et al. disclose of audio processing including an interaural coherence value between the first and second signal components has a value substantially equal to zero (par [180]). Thus, one of the ordinary skills in the art could have modified the art with the noise signal by adding such noted an interaural coherence value between the first and second signal components has a value substantially equal to zero so as to determine how signal to be perceive the characteristic of such signal based on low correlation. 

Claim 4, the method of claim 1, but Benattar lacked of such wherein an interaural coherence value between the first and second audio signal components is substantially equal to one.  

	But Grosche et al. disclose of audio processing including wherein an interaural coherence value between the first and second audio signal components is substantially equal to one (par [180]). Thus, one of the ordinary skills in the art could have modified the art by adding such noted an wherein an interaural coherence value between the first and second audio signal components is substantially equal to so as to determine how signal to be perceive the characteristic of such signal based on high correlation. 

The machine as in claim(s) 13-14 which in substance disclose the similar feature as in claim(s) 3-4 has been analyzed and rejected accordingly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654